internal_revenue_service p o box cincinnati oh release number release date department of the treasury employer_identification_number date date contact person - id number contact telephone number uil legend c number d number e number f number z name x dollars amount y dollars amount dear we have considered your request for advance approval of your grant-making program under sec_4945 g of the internal_revenue_code dated date our records indicate that you are recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a grant-making program z for students attending an educational_institution described in sec_170 of the internal_revenue_code you will award d scholarships each year typically in the amount of x dollars however this may range from y dollars the awardees will be chosen by a selection committee which consists of your directors family members and relatives of the selection committee members and members of your board_of directors will not be eligible for scholarship grants the members of the selection committee and members of the foundation’s board_of directors will not be ina position to derive a private benefit directly or indirectly if certain potential grantees are selected over others you will not use an application form instead you will receive written nominations from rabbis priests prominent community leaders and educators regarding potential awardees after receiving a nomination you will request a phone conversation with the nominator to understand why he or she is recommending the individual you will request a free application_for federal student aid fafsa form from each potential awardee to assist in determining financial need the selection committee then meets to review each request considers the funds available and determines if a grant should be awarded during the review of the nomination the selection committee considers prior academic performance leadership and involvement in community activities financial need and the potential awardees’ commitment to their religious background first priority will be given to those who otherwise would not have the financial means to attend a private high school or university you vet potential awardees before making grants and carefully scrutinize potential awardees to assess the seriousness of their academic intentions with nominations coming from rabbis priests community leaders and teachers the nominators know the potential awardees well and understand you are relying on their recommendations your process considers each nomination on a stand-alone basis your awards are on a one-time basis but recipients may be renominated by a pastor rabbi community leader or other educational or religious leaders or individuals and may obtain a subsequent scholarship for an additional year given your longstanding existence you will rely primarily on word of mouth to generate sufficient inquiries each year nominations will spread to other parts of the country as z becomes better known the potential class of nominations includes thousands but you expect between e nominations but never more than f you do not require nominators to identify potential awardees by any particular date you receive most nominations and inquiries regarding your program during the spring and summer before the beginning of the school year however you will accept nominations on a rolling basis as they are received you only distributed funds as the beginning of an academic period semester or quarter even if that is when the nomination is received and approved you will not provide funds in the middle of an academic pertod ie you will issue awards directly to the qualified recipient’s educational_institution the award check will be accompanied by a letter specifying the purpose for which the award may be expended such as tuition books or room and board the letter will also require the institution to supply you the reports necessary to supervise the scholarship program you also expect informal post grant information from the nominators awardees or appreciative family members of the awardees awardees are asked to keep you informed of their status at their educational_institution if the awardee leaves the institution they are to notify you if you determine that any part of the scholarship grant has been used for improper purposes you will take all reasonable and appropriate steps to insure the restoration of diverted grant funds you will maintain case histories including the names addresses amount of the grant the purpose of the grant the manner of selection and follow-up information from the educational institutions and the awardees sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i _ its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours holly o paz director exempt_organizations rulings and agreements
